



EXHIBIT 10.1










Hexion Holdings LLC
2018 INCENTIVE COMPENSATION PLAN (the “Plan”)




Purpose of the Plan
The Plan is sponsored by Hexion Holdings LLC (“Hexion Holdings”) to reward
associates of Hexion Inc. (“Hexion”) and its subsidiaries for delivering
increased value by profitably growing the business and controlling costs. The
Plan is designed to link rewards with critical financial metrics for the purpose
of promoting actions which are the most beneficial to Hexion’s short-term and
long-term value creation.


Administration


The Plan shall be administered by and awards under the Plan shall be authorized
by the Compensation Committee (the “Committee”) of Hexion Holdings’ Board of
Managers (the “Board”). The Committee may delegate some of its authority under
the Plan to management or as is otherwise stated in the Plan. The Committee has
the right to amend or terminate this Plan at any time.
Plan Year
January 1, 2018 - December 31, 2018


Eligibility for Participation
Participation is based on each associate's scope of responsibility and
contribution to the organization. Each participant is assigned to participate at
the Corporate, Division, Business Unit, or Shared Services plan level.
Associates who participate at the Shared Services plan level are those
associates who provide services to both Hexion and Momentive Performance
Materials Inc. and its subsidiaries (“MPM”).


Plan Performance Measures
The Plan performance measures are based on three performance criteria: EBITDA,
EH&S and Cash Flow.
EBITDA (sometimes also referred to as Segment EBITDA)
EBITDA refers to Earnings before Interest, Taxes, Depreciation and Amortization,
adjusted to exclude (i) certain non-cash items, (ii) certain other income and
expenses and (iii) discontinued operations. The achievement of EBITDA targets is
a critical measure on which the investment community and future shareholders
will evaluate Hexion's performance in 2018. As a result, the participants should
be focused and incented to manage the business to achieve EBITDA targets.
Segment EBITDA will be measured for Global Hexion, for each of the Epoxy,
Phenolic and Coating Resins and Forest Products Divisions of Hexion (each a
“Division”) and for specified Hexion Business Units. Associates participating at
the Corporate, Division, or Business Unit plan level have a total of 55 percent
of their incentive target based on the achievement of EBITDA targets. EBITDA
achievement measured for Global Hexion, each Division, and Business Unit may
exclude certain unusual, non-recurring items at the discretion of the Committee.
Environmental Health and Safety (EH&S)
EH&S measures environmental and safety results utilizing both leading and
lagging indicators including (i) SIFs - severe incident factors (a lagging
indicator), (ii) OIIR - occupational illness and injury rate (a lagging
indicator,) and(iii) total environmental incidents (ERI).
EH&S will be measured for Global Hexion, for each Division, and for specified
Business Units.
Associates participating at the Corporate, Division and Business Unit plan level
will have a total of ten (10) percent of their incentive target based on the
achievement of EH&S goals - two and a half (2.5) percent each based on the
achievement of established goals for OIIR and ERI, and five (5) percent based
upon SIF performance.
Cash Flow
Cash Flow represents the amount of cash generated by business operations. Cash
flow is defined as Segment EBITDA, net trading capital improvement and/or usage,
capital spending and interest paid along with other operating cash flow items
such as income taxes paid and pension





--------------------------------------------------------------------------------





contributions. The purpose of this component is to focus on cost control and
cost reduction actions to preserve an adequate amount of liquidity to fund
operations and capital expenditures, service debt, and ultimately sustain the
business through difficult economic cycles.
Cash Flow will be measured for Global Hexion and for each Business Unit, and may
exclude certain unusual, non-recurring items at the discretion of the Committee.
Associates participating at the Corporate and Business Unit plan level have a
total of 35 percent of their incentive target based on the achievement of the
applicable Global Hexion and Business Unit Cash Flow targets.


Target Incentive
Each participant will have a target incentive opportunity expressed as a percent
of his or her base salary. Plan assignment levels and targets are determined by
the associate's business responsibilities and scope of his or her role and
contributions within the organization. Associates who participate at the Shared
Services plan level have targets based (i) fifty (50) percent on the Hexion
Corporate plan design and (ii) fifty (50) percent on the MPM Corporate plan
design as reflected in the MPM Holdings Inc. 2018 Incentive Compensation Plan.


Plan Structure
The following tables depict the structure described above.
Plan Level
Segment EBITDA
EH&S
Cash Flow
Corporate
55% Global Hexion
10% Global Hexion
35% Global Hexion
Shared Services
50% Hexion Corporate
50% MPM Corporate
Business Unit
27.5% Global Hexion
27.5% Business Unit
10% Global Hexion
17.5% Global Hexion
17.5% Business Unit





Calculation of Incentive Payments
Payment based on the EBITDA measure will range from a minimum of 1 percent of
the EBITDA incentive opportunity to a maximum of 200 percent of the EBITDA
incentive opportunity based on applicable EBITDA achievement. Payment based on
the Cash Flow measure will range from a minimum of 1 percent of the Cash Flow
incentive opportunity to a maximum of 200 percent of the Cash Flow incentive
opportunity based on applicable Cash Flow achievement. Payment based on the EH&S
measures will range from 100 percent of the applicable EH&S incentive
opportunity to a maximum of 200 percent of the applicable EH&S incentive
opportunity based on the applicable EH&S achievement. For the SIF component of
the EH&S measure, there will be no payout if, during the calendar year, any
incident at a Hexion site results in a fatality.
Calculation of EBITDA performance between the minimum and target performance
levels, the target and upper-middle performance levels, and the upper middle and
maximum performance levels will be linear, rounded to the nearest 1/10th of one
percent. There is no additional payment made for performance above the maximum
level of performance.
Each of the performance measures is evaluated independently such that a payout
for achieving one performance measure is not dependent upon the achievement of
any other performance measure.


Basis for Award Payouts
Financial Results
Any Plan payouts require the prior approval of the Chairs of the Audit and
Compensation Committees of the Board if they are to be made before audited
financial results have been formally approved and publicly announced.
Plan Assignments
Any change in a participant’s plan assignment that is not related to a job
transfer must be approved by an appropriate Vice President.
Shared Services Plan Assignment Calculation
Following the final determination of payouts, participants with the Shared
Services plan assignment will receive a payout equal to the greater of (i) the
payout earned under the Shared Services plan assignment and (ii) the payout
earned under the Hexion Corporate plan assignment.
Limitations





--------------------------------------------------------------------------------





The Committee may elect to modify the calculation of the annual targets based on
acquisitions, divestitures or other unusual, non-recurring events or
transactions that occur during the calendar year.
Eligibility Requirement
In order to receive an incentive payment, an associate must meet all of the
following criteria:
1.
Employed in an incentive-eligible position for at least three consecutive, full
months during the Plan Year.

2.
The first day of work must begin on or before October 1 of the Plan Year.

3.
Must be actively employed by Hexion on the incentive payment date unless,
following the final day of the Plan Year, one of the following situations
arises:

i.
Participant is involuntarily terminated without cause;

ii.
Participant dies or is terminated due to disability; or

iii.
Participant retires having reached age 55 with at least ten years of service.



Payments
Payouts under the Plan are generally made no later than the last payroll period
in the second quarter, following the end of the Plan Year. Incentive payments
are subject to applicable taxes, garnishment, and wage orders.
Proration of Payments
Proration of payments will be made on a whole-month basis. Associate changes on
or before the 15th of any month will be applied starting on the 1st of that
month. Associate changes after the 15th of any month will be applied starting on
the 1st of the following month. A participant's incentive payment will be
prorated for any of the following conditions:
a.
New Hires: Awards to participants who commenced employment during the Plan Year
will be prorated.

b.
Salary: Awards will be calculated based on the participant's base salary as of
July 1st. Awards to participants whose base salary changes after July 1 will be
prorated.

c.
Job Changes or Transfers: Awards to participants who experience a job change or
transfer during the Plan Year-which results in a different ICP target or plan
assignment-will be prorated.

d.
Leaves of Absence: For approved leaves of absence that exceed 12 cumulative
weeks, the amount of time not worked beyond the 12 weeks will be excluded from
the Plan Year and the associate will receive a prorated incentive.







The Plan remains at the total discretion of the Committee. Hexion Holdings
retains the right to amend or adapt the design and rules of the Plan. Local laws
will prevail where necessary.





